Exhibit 10.2
 
DEED OF MUTUAL TERMINATION




Reference is hereby made to that certain Share Sale and Transfer Agreement (the
“Agreement”) dated March 5, 2012 by and between bwin.party services (Austria)
GmbH (the “Seller”) and SHFL Holdings (Gibraltar) Limited (the “Purchaser”)
regarding the purchase and sale of shares of Ongame Network Ltd. (together with
entities that it controls, “Ongame”) and the guarantees (the “Guarantees”) of
the Purchaser’s and the Seller’s obligations executed by Shuffle Master, Inc.
and bwin.party digital entertainment plc, respectively (“Parents”) in connection
therewith.


Reference is hereby made to that certain letter agreement dated May 23, 2012
pursuant to which Shuffle Master International, Inc. (the “Original Purchaser”)
nominated the Purchaser to succeed to and be substituted for the Original
Purchaser under the Agreement and in which the Original Purchaser agreed to
remain jointly and severally liable for the full and punctual fulfillment of all
obligations out of or related to the Agreement so as to safeguard all rights the
Seller has under the Agreement.


Reference is hereby made to that certain Settlement Agreement and Release (the
“Settlement Agreement”) dated March 5, 2012 by and between the Shuffle Master,
Inc. and the Seller.


The Purchaser hereby unconditionally and irrevocably waives its rights under
Section 8.5 of the Agreement and hereby releases the Seller as well as
bwin.party digitial entertainment plc and all of its subsidiaries from its
obligations under Section 8.5 of the Agreement.  Seller shall, thus, inter alia,
be entitled to directly or indirectly: (a) solicit, initiate, encourage or
knowingly induce the making, submission or announcement of any offer or proposal
from any person concerning any Alternative Transaction (as defined in the
Agreement) or take any other action that could lead to an Alternative
Transaction or a proposal therefor; (b) furnish any information regarding any
Group Company (as defined in the Agreement) to any person in connection with or
in response to any inquiry, offer or proposal for or regarding any Alternative
Transaction; (c) participate in discussions or negotiations with any Person (as
defined in the Agreement) with respect to any Alternative Transaction; (d)
cooperate with, facilitate or encourage any effort or attempt by any person to
effect any Alternative Transaction; or (e) execute, enter into or become bound
by any letter of intent, agreement, commitment or understanding with any person
that is related to, provides for or concerns any Alternative Transaction.


In consideration of the foregoing waiver and release, the Seller, the Purchaser,
the Original Purchaser and Parents hereby agree pursuant to Section 15.1 of the
Agreement that the Agreement and the Guarantees shall, without any further
action by any party, terminate and be of no further force or effect at 5.00 p.m.
Pacific Time on Thursday, June 28, 2012, unless terminated earlier by the Seller
in its sole discretion upon written notice to the Purchaser.  For the avoidance
of doubt, the Settlement Agreement and the confidentiality agreement entered
into between bwin.party digital entertainment plc and ShuffleMaster, Inc. dated
14 September 2011 shall, following termination of the Agreement, remain in full
force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Purchaser, Original Purchaser and Shuffle Master, Inc. herewith confirm that
their desire to enter into this mutual termination is primarily the result of
Ongame’s financial performance and the uncertainty surrounding the prospects and
timing of the potential legalization of online poker in the United States,
rather than as a result of any legal or regulatory concern with Ongame’s past or
current business (including its past business in the United States) and that
none of Shuffle Master, Inc.’s gaming regulators (including United States gaming
regulators) has raised any objections to the Purchaser’s proposed acquisition of
Ongame. Shuffle Master, Inc. agrees to confirm and shall procure that its
subsidiaries confirm this to a potential third party buyer of Ongame at the
Seller’s request.


This instrument may be executed in one or more facsimile counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.


(signature pages follow)
 
 
 

--------------------------------------------------------------------------------

 

Dated:  June 25, 2012
 

SHFL HOLDINGS (GIBRALTAR) LIMITED            
By:
/s/ LINSTER FOX      
Linster Fox, Chief Financial Officer
   


SHUFFLE MASTER INTERNATIONAL, INC.
           
By:
/s/ LINSTER FOX       Linster Fox, Chief Financial Officer    


SHUFFLE MASTER, INC.
           
By:
/s/ LINSTER FOX      
Linster Fox, Chief Financial Officer
   




BWIN.PARTY SERVICES (AUSTRIA) GMBH
           
By:
/s/ GUNTHER DOPPLER     Name: Gunther Doppler     Its: Managing Director    

 
BWIN.PARTY SERVICES (AUSTRIA) GMBH
           
By:
/s/ THOMAS PRIGLINGER     Name: Thomas Priglinger     Its: Managing Director    


BWIN.PARTY DIGITAL ENTERTAINMENT PLC
           
By:
/s/ MARTIN WEIGOLD     Name: Martin Weigold     Its: CFO    


BWIN.PARTY DIGITAL ENTERTAINMENT PLC
           
By:
/s/ ROBERT HASKIN     Name: Robert Haskin     Its: Company Secretary    